DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 21 November, 2019.
Claims 14 - 20 have been canceled by a preliminary amendment filed on 21 November, 2019.
Claims 1 - 13 are currently pending and have been examined.
The present application is a Division of co-pending U.S. Application Number 15/471,346.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 6 recites generating matches between surgeons and facilities based in part on facility data and patient parameters. Examiner cannot determine the metes and bounds of the claims. In particular, it is unclear how to match a surgeon when not data about the surgeon is obtained to match with. Appropriate correction is required.
Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 
Claims 8 - 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 8 recites “wherein the surgeon data is sanitized such that the surgeon data is isolated from volume of services data for respective surgeons and value of services data for respective surgeons”. Examiner cannot determine the metes and bounds of the claim. Examiner looks to the specification which describes that for determining compensation or when matching, certain data about surgeons and facilities cannot be considered by regulation. In particular, any data generated from a surgical event, where the surgical event was the result of a referral, cannot be used. For example, a surgeon may be matched to a patient (or compensated) based on a patient parameter, for example, a surgeon’s ranking attribute. The ranking used excludes any particular ranking obtained from procedures that the surgeon performed that were based on a referral. However, the claims depend from Claim 7 which requires matching schedules. It is unclear how a surgeon’s schedule of available dates/times to perform a requested procedure can be isolated based on value or volume of services for the surgeons. A similar analysis can be made for other criteria in the patient parameter such as location.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 7 is representative. Claim 1 recites:
A method for generating matches between surgeons and surgical facilities, the method comprising:
acquiring surgical facility data for two or more surgical facilities, wherein acquiring the surgical facility data comprises establishing a connection with an application programming interface of a medical scheduling service associated with at least one of the surgical facilities;
acquiring surgeon data for two or more surgeons, wherein the surgeon data comprises schedule data for at least one of the surgeons;
receiving, from a client device, a request for surgical services for a patient, the request comprising patient parameters; and
generating one or more matches between a surgeon and a surgical facility based in part on the surgical facility data, the surgeon data, and the patient parameters.
Claim 1 recites similar limitations except Claim 1 does not acquire surgeon data or establish a connection with an API of the surgical facility scheduling system.
Claims 1, 3 – 7 and 11 - 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
generating one or more matches between a surgeon and a surgical facility based in part on the surgical facility data, the surgeon data, and the patient parameters. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal 
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The claims recite acquiring data for surgical facilities and surgeons; and receiving a request for services that includes patient parameters. Claim 7 is limited to schedule data for the acquired facilities and surgeons data. The method generates matches between a surgeon and a surgical facility based on the acquired facility/surgeon data and the received patient parameters. The specification discloses that patient parameters may include: a certain procedure needed by the patient, and criteria for a surgeon or facility such as: location, desired time (i.e. a desired schedule), and surgeon/facility ranking. Claim 7 recites matching a patient’s desired schedule for a procedure with a surgeon’s schedule and with a facility’s schedule. Comparing a surgeon’s schedule - i.e. the availability of the surgeon to perform the requested procedure at the patient’s desired schedule; and with a facility’s schedule - i.e. the availability of the facility to perform the requested procedure at the patient’s desired schedule; is a process that, except for generic computer implementation steps, can be performed in the human mind. Coordinating a patient, surgeon and facility schedule is a process routinely performed by humans.  For example, Applicant discloses that a patient often identifies a surgeon and a facility for a desired procedure. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Coordinating a patient’s, surgeon’s and facility’s schedule by matching a patient’s desired schedule for a procedure with a surgeon’s and facility’s schedule is process that merely organizes this human activity. This type of activity would include conduct that normally occurs when scheduling a patient’s medical procedure. For example, according to the specification, it is routine in medicine for a patient to coordinate a desired schedule among a surgeon and a facility. Examiner notes that the surgeon may be any kind of healthcare professional (0030 as published); and that the method may be applied to users seeking any kind of service such as fitness, tutoring, legal, or accounting services from a personal trainer, tutor, accountant, lawyer or other person at a particular location (0032). As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
acquiring surgical facility data for two or more surgical facilities, wherein acquiring the surgical facility data comprises establishing a connection with an application programming interface of a medical scheduling service associated with at least one of the surgical facilities;
acquiring surgeon data for two or more surgeons, wherein the surgeon data comprises schedule data for at least one of the surgeons;
receiving, from a client device, a request for surgical services for a patient, the request comprising patient parameters.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The API of a medical scheduling service of a facility is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Acquiring/receiving facility and surgeon data is an insignificant extra-solution activity – i.e. a data gathering step. As such, the additional elements recited in the claim do not integrate the abstract matching process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract matching process. The API of a medical scheduling service of a facility is Symantec, TLI, OIP and buySAFE. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: determining matches based on a selected surgeon (5); types of facility (6); types of patient parameters (12); those that recite additional abstract ideas including; generating a reward model (4); those that recite well-understood, routine and conventional activity or computer functions including: sorting, providing (i.e. displaying), receiving selections, and transmitting data (3, 13); connecting to an API and acquiring data (11); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to 
Therefore, Claims 1, 3 – 7 and 11 - 13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Patent-Eligible Claims
Claims 2 and 8 recite sanitizing data to isolate certain surgeon data such that it is not considered when matching. The specification discloses that isolating data as claimed reduces the amount of input data, reducing the amount of memory and processing resources needed to generate the matches (0094). While one of ordinary skill in the art may recognize, as the Examiner does here, that isolating or filtering input data based on certain criteria to reduce memory and processor usage is a conventional data processing technique, under Step 2B Prong One, whether the technique is conventional is not a consideration. As such, the claims integrate the abstract idea into a practical application – rendering an improvement to the computer itself. Claims 9 and 10 depend from Claim 9 and are also patent-eligible. Examiner notes that Claims 6 and 11 recite generating “sanitized surgical facility data” by anonymizing the facilities subscribing or non-subscribing status. This does not isolate any data and therefore does not represent the same improvement as in Claims 2 and 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Conry et al. (US PGPUB 2006/0143060 A1).
CLAIM 1
Conry discloses a healthcare scheduling system and method that includes the following limitations:
A method for generating matches between surgeons and surgical facilities; (Conry Abstract); 
the method comprising:
acquiring surgical facility data for two or more surgical facilities; (Conry 0009, 0016, 0034, 0037 - 0039, 0042);
receiving a request for surgical services for a patient from a client device, the request comprising patient parameters; (Conry 0016, 0024, 0025, 0030) and
generating one or more matches between a surgeon and a surgical facility based in part on the surgical facility data and the patient parameters; (Conry 0032, 0039, 0042, 0043).
Conry discloses a healthcare scheduling system that includes receiving requests from request initiators, including patients, for procedures and tasks using interfaces provided on a web page. The method draws on (i.e. acquires) surgical facility data and surgeon data, in particular, existing schedule of various personnel and resources, (personnel, equipment, facilities (i.e. operating rooms, hospital rooms, emergency units, imaging suites, surgical suites, and so forth), supplies, service providers, components etc.) that may be needed for the desired task or procedure. The .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Conry et al. (US PGPUB 2006/0143060 A1) in view of Michel et al.: (US PGPUB 2012/0303695 A1).
CLAIM 7
Conry discloses a healthcare scheduling system and method that includes the following limitations:
A method for generating matches between surgeons and surgical facilities; (Conry Abstract); 
the method comprising:
acquiring surgical facility data for two or more surgical facilities; acquiring surgeon data for two or more surgeons, wherein the surgeon data comprises schedule data for at least one of the surgeons; (Conry 0009, 0016, 0034, 0037 - 0039, 0042);
receiving, from a client device, a request for surgical services for a patient, the request comprising patient parameters; (Conry 0016, 0024, 0025, 0030) and
generating one or more matches between a surgeon and a surgical facility based in part on the surgical facility data, the surgeon data, and the patient parameters; (Conry 0032, 0039, 0042, 0043).
Conry discloses a healthcare scheduling system that includes receiving requests from request initiators, including patients, for procedures and tasks using interfaces provided on a web page. The method draws on (i.e. acquires) surgical facility data and surgeon data, in particular, existing schedule of various personnel and resources, (personnel, equipment, facilities (i.e. operating rooms, hospital rooms, emergency units, imaging suites, surgical suites, and so forth), supplies, service providers, components etc.) that may be needed for the desired task or procedure. The method acquires data, in particular the surgeon data. The method then generates schedules for the resources based on the data. With respect to the following limitations:
wherein acquiring the surgical facility data comprises establishing a connection with an application programming interface of a medical scheduling service associated with at least one of the surgical facilities; (Michel 0022).
Michel discloses a system for receiving requests for content from a client application coupled to a handheld device and processing the request at a server. The server allows interaction with third-party calendar service API’s. API’s are well-known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare scheduling system of Conry so as to have included API’s for data access, 
CLAIM 12
The combination of Conry/Michel discloses the limitations above relative to Claim 7. With respect to the following limitations:
wherein the patient parameters comprises patient location data, a procedure type, a patient schedule, or patient insurance provider data; (Conry 0024)
The request includes a requested schedule.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Conry et al. (US PGPUB 2006/0143060 A1) in view of Auker et al.: (US PGPUB 2008/0027754 A1).
CLAIM 3
Conry discloses the limitations above relative to Claim 1. With respect to the following limitations:
sorting the one or more matches using the surgical facility data, the patient parameters, scores associated with the surgeons, or scores associated with the surgical facilities; providing the one or more matches to the client device; receiving a selection of a match from the client device; (Auker 0015, 0021, 0032, 0038).
Auker teaches matching patient attributes to the attributes of a resource – i.e. a bed. Results are sorted and displayed for user selection. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare scheduling system of Conry so as to have included sorting match results, in accordance with the teaching of Auker, in order to present the closest match first. With respect to the following:
transmitting surgical services confirmation data to the client device, a surgeon device associated with the selection, and a surgical facility device associated with the selection; (Conry 0051).
Conry teaches generating notices to individuals, facilities and equipment of the scheduled event.
CLAIM 5
Conry discloses the limitations above relative to Claim 1. With respect to the following:
providing a set of surgeons to the client device, the set of surgeons selected based on the patient parameters; and receiving a selection of one or more surgeons from the provided set of surgeons; (Auker 0015, 0021, 0032, 0038).
Auker teaches matching patient attributes to the attributes of a resource – i.e. a bed. Results are sorted and displayed for user selection. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare scheduling system of Conry so as to have included sorting match results, in accordance with the teaching of Auker, in order to present the closest match first. With respect to the following:
wherein the generated one or more matches is further based in part on data regarding the selected one or more surgeons; (Conry 0003, 0004).
Conry teaches scheduling facilities and surgeons.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Conry et al. (US PGPUB 2006/0143060 A1) in view of Reynolds: (US PGPUB 2008/0015896 A1).
CLAIM 4
Conry discloses the limitations above relative to Claim 1. With respect to the following limitations:
generating a reward model for one or more of the surgeons based in part on population health scores associated with the one or more surgeons; (Reynolds Abstract, 0158, 0159).
Reynolds teaches determining a payment for healthcare service to healthcare facilities and physicians. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare scheduling system of Conry so as to have included payment models, in accordance with the teaching of Reynolds, in order to align financial incentives across stakeholders.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Conry et al. (US PGPUB 2006/0143060 A1) in view of Michel et al.: (US PGPUB 2012/0303695 A1) in view of 42 CFR 101.952 (f) as disclosed by Applicant.
CLAIM 8
The combination of Conry/Michel discloses the limitations above relative to Claim 7. With respect to the following limitations:
wherein the surgeon data is sanitized such that the surgeon data is isolated from volume of services data for respective surgeons and value of services data for respective surgeons.
The cited regulation relates to Medicare and Medicaid Program Integrity and defines reasons that healthcare providers who may be excluded from participating in these programs, the length of such exclusions as well as exceptions to those exclusions. In particular as it relates to this application, the regulation exempts referral services as long as the referral service does not exclude a qualified participant, payments to the referral service are collected equally from all participants and is only based on the cost of operating the referral service and not on volume or value of any referrals to or business otherwise generated for which payment may be made under .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conry et al. (US PGPUB 2006/0143060 A1) in view of Michel et al.: (US PGPUB 2012/0303695 A1) in view of 42 CFR 101.952 (f) in view of Auker et al.: (US PGPUB 2008/0027754 A1).
CLAIM 10
The combination of Conry/Michel/42 CFR discloses the limitations above relative to Claim 8. With respect to the following limitations:
sorting the one or more matches using the surgeon data, the surgical facility data, the patient parameters, scores associated with respective surgeons, and scores associated with the surgical facilities; (Auker 0015, 0021, 0032, 0038).
Auker teaches matching patient attributes to the attributes of a resource – i.e. a bed. Results are sorted and displayed for user selection. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare scheduling system of Conry so as to have included sorting match results, in accordance with the teaching of Auker, in order to present the closest match first.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Conry et al. (US PGPUB 2006/0143060 A1) in view of Michel et al.: (US PGPUB 2012/0303695 A1) in view of Official Notice.
CLAIM 11
The combination of Conry/Michel discloses the limitations above relative to Claim 7. With respect to the following limitations:
wherein acquiring the surgical facility data for the two or more surgical facilities further comprises: for each respective surgical facility of a first set of one or more surgical facilities, establishing a connection with an application programming interface of a medical scheduling service associated with the respective surgical facility; acquiring first surgical facility data regarding the first set of surgical facilities, the first scheduling facility data comprising data acquired over the established connection; acquiring second surgical facility data regarding a second set of one or more surgical facilities, wherein a connection to a medical scheduling service has not been established with the surgical facilities of the second set of surgical facilities; (Conry 0009, 0017, 0018, figure 1)
Conry teaches multiple institutions, etc. may be scheduled; and Michel teaches API access as above. With respect to the following:
generating sanitized surgical facility data based on the first surgical facility data and the second surgical facility data, wherein generating the sanitized surgical facility data comprises anonymizing the surgical facility data with respect to whether respective surgical facility is a member of the first or second set of surgical facilities; wherein the surgical facility data comprises the sanitized surgical facility data.
The claims require anonymizing facility data. Examiner take Official Notice that anonymizing data is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare scheduling system of Conry so as to have included anonymizing data, in .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Conry et al. (US PGPUB 2006/0143060 A1) in view of Michel et al.: (US PGPUB 2012/0303695 A1) in view of Auker et al.: (US PGPUB 2008/0027754 A1).
CLAIM 13
Conry discloses the limitations above relative to Claim 7. With respect to the following limitations:
providing the one or more matches to the client device; receiving a selection of a match from the client device; (Auker 0015, 0021, 0032, 0038).
Auker teaches matching patient attributes to the attributes of a resource – i.e. a bed. Results are sorted and displayed for user selection. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare scheduling system of Conry so as to have included sorting match results, in accordance with the teaching of Auker, in order to present the closest match first. With respect to the following:
transmitting surgical services confirmation data to the client device, a surgeon device associated with the selection, and a surgical facility device associated with the selection; (Conry 0051).
Conry teaches generating notices to individuals, facilities and equipment of the scheduled event.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conry et al. (US PGPUB 2006/0143060 A1) in view of Michel et al.: (US PGPUB 2012/0303695 A1) in view of 42 CFR 101.952 (f) in view of Schoenberg: (US PGPUB 2008/0065726 A1).
CLAIM 9
The combination of Conry/Michel/42 CFR discloses the limitations above relative to Claim 8. With respect to the following limitations:
wherein the surgeon data comprises data regarding admitting privileges for each of the surgeons, a number of times each of the surgeons has performed particular procedures, or a bedside manner rating of each of the surgeons; (Schoenberg 0127).
Schoenberg teaches matching patients to providers using provider data including bedside manner, quality of treatment, etc. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare scheduling system of Conry so as to have included using provider ratings for patient matching, in accordance with the teaching of Schoenberg, in order to allow patient to select providers having higher ratings.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conry et al. (US PGPUB 2006/0143060 A1) in view of 42 CFR 101.952 (f) in view of Official Notice.
CLAIM 6
The combination of Conry discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein acquiring the surgical facility data comprises acquiring data regarding a plurality of subscribing surgical facilities and a plurality of non-subscribing surgical facilities; wherein generating the one or more matches is based in part on the sanitized surgical facility data; (42 CFR).
42 CFR prohibits payment to providers/facilities that are not a part of the Medicare program – i.e. subscribing or non-subscribing facilities. Therefore, it would have been obvious to one of 
wherein the method further comprises generating sanitized surgical facility data, wherein generating the sanitized surgical facility data comprises anonymizing the surgical facility data with respect to whether a respective surgical facility is a subscribing surgical facility or a non-subscribing surgical facility.
The claims require anonymizing facility data. Examiner take Official Notice that anonymizing data is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare scheduling system of Conry so as to have included anonymizing data, in accordance with the Official Notice taken, in order to improve data security.
NOVEL or NON-OBVIOUS CLAIMS
CLAIM 2 recites:
2.  The method of claim 1, further comprising:
obtaining surgeon data; and compiling sanitized surgeon input data, wherein compiling the sanitized surgeon input data comprises isolating, from the obtained surgeon data, volume of services data for respective surgeons and value of services data for respective surgeons, wherein generating the one or more matches is further based in part on the sanitized surgeon input data.
The claims require isolating data for volume and value of service data and matching based on .
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2013/0339969 A1 to Koski et al. discloses a scheduling system that matches attributes of resources to those of tasks.
US PGPUB 2005/0060201 A1 to Connely et al. discloses a method for providing web-based delivery of medical services.
US PGPUB 2004/0249674 A1 to Eisenberg discloses a personnel and process management system for healthcare.
US 6,389,454 B1 to Ralston et al. discloses a multi-facility appointment scheduling system.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Date: 3 July, 2021